Case 0:21-cv-60003-AHS Document 10 Entered on FLSD Docket 02/17/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 21-60003-CIV-SINGHAL

  ANDRES GOMEZ,

        Plaintiff,

  v.

  SHOE SHOW, INC.,

       Defendant.
  __________________________________________/

                                  ORDER OF DISMISSAL

        THIS CAUSE is before the Court on the Plaintiffs’ Notice of Dismissal with

  Prejudice (DE [9]). The Court having reviewed the notice and being otherwise fully

  advised in the premises, it is hereby

        ORDERED AND ADJUDGED that this cause shall stand DISMISSED WITH

  PREJUDICE. Each party shall bear its own costs and attorney fees. The Clerk of Court

  is directed to CLOSE this case and DENY AS MOOT any pending motions.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 17th day of

  February 2021.




  Copies furnished to counsel of record via CM/ECF
